Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1, 3, 5-6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuhfer et al. (Pub. No.: US 2011/0080110 A1) in view of McRae et al. (Pub.No.: US 2015/0091454 A1).

Regarding claim 1, Nuhfer teaches a lighting system comprising (FIG. 2, 100): 
a driver integrated circuit (FIG. 2 & 3, 130 , paragraph [0050],The LED drive circuit 130), 
wherein the driver integrated circuit has a load sensor (FIG. 3, R244 of feedback circuit 242) and paragraph [0061], “the voltage generated across the feedback resistor is representative of the magnitude of the load current”) ; and 
wherein the driver integrated circuit provides a DC output (paragraph [0016], “the DC magnitude of the current provided to the LED light source”); and
LOAD direction shows LEDs are forward biased).

Nuhfer does not disclose the at least one LED circuit is electrically configured so that the first LED in the at least one LED circuit is electrically connected to and forward biased by the driver integrated circuit; and a second LED in the at least one LED circuit is electrically connected to and reverse biased by the driver integrated circuit, and a switching circuit capable of switching the DC output of the driver integrated circuit to forward bias the second LED in the at least one LED circuit, wherein the driver integrated circuit is configured to cause the switching circuit to switch the DC output to forward bias the second LED and reverse bias the first LED after the load sensor detects the first LED is not operating.

McRae teaches the at least one LED circuit is electrically configured so that the first LED (FIG. 1, LED 92 in forward direction or LED 94 in reverse direction of LED circuit 86s) in the at least one LED circuit is electrically connected to and forward biased by the driver integrated circuit (FIG. 1) ; and a second LED (FIG. 1, LED 94 in reverse direction of LED circuit 86s) in the at least one LED circuit is electrically connected to and reverse biased by the driver integrated circuit (FIG. 1); and  a switching circuit (FIG. 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Nuhfer in view of McRae to include mechanism of driving LED as forward biased at an anti-parallel LED configuration thus only one set of LEDs (FIG. 1, 92 or 94) will illuminate depending on the phase of the DC input (McRae, paragraph [0047]), cathode-to-anode such that a DC bias voltage applied across connectors 72 and 74 will turn on only one of the LEDs within each bulb” i.e. forward biased). 
Regarding claim 3, Nuhfer as modified above further teaches the at least two LEDs are connected in a series or parallel configuration “paragraph [0014], plurality of LEDs may be arranged in a series string and a number of series strings may be arranged in parallel to achieve the desired light output”).

Regarding claim 5, Nuhfer as modified above further teaches the driver integrated circuit controls a current in at least one of the at least two LEDs (paragraph [0056], “To control the intensity of the LED light source 102 during the current load control mode, the control circuit 140 is operable to control the LED drive circuit 130 to adjust the amount of power delivered to the LED light source 102 using both of the dimming techniques (i.e., the PWM dimming technique and the CCR dimming technique).  Using the PWM dimming technique, the control circuit 140 controls the peak magnitude I.sub.PK of the load current I_LOAD through the LED light source 102 to the target load current I_TRGT and then pulse-width modulates the load current I_LOAD to dim the LED light source 102 to achieve the target load current I_TRGT”).

Regarding claim 6, Nuhfer as modified above further teaches at least one current limiting diode (FIG. 3, D214).

Regarding claim 13, Nuhfer as modified above further teaches the switching circuit dynamically adjusts the output of the driver integrated circuit by reversing a polarity of a DC output provided by the driver integrated circuit through a disconnection of a second LED from the DC output and reconnecting the second LED to the DC .

Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuhfer et al. (Pub. No.: US 2011/0080110 A1) in view of McRae et al. (Pub.No.: US 2015/0091454 A1) and further view of Peker et al. (Pub. No.: US 2007/0159750 A1).

Regarding claim 7, Nuhfer teaches a lighting system comprising (FIG. 2, 100):
 at least one circuit having at least two LEDs (FIG. 2 and 3, 102 and paragraph [0014], “five LEDs in a first series”), the at least two LEDs electrically connected (FIG. 2, 102 is wire connected by ‘+’ and ‘-‘ nodes with 130) and configured so that when the at least two LEDs are connected to a driver integrated circuit (FIG. 3, 130, paragraph [0050],The LED drive circuit 130), 

wherein the driver integrated circuit includes a load sensor (FIG. 3, R244) that monitors a forward voltage or a current of the first LED paragraph ([0061], “a feedback resistor R244 is coupled in series with the regulation FET Q232, such that the voltage generated across the feedback resistor is representative of the magnitude of the load current”); and 

Nuhfer does not disclose a first LED within the at least one circuit is forward biased by the driver integrated circuit; and a second LED within the at least one circuit is reversed biased by the driver integrated circuit, wherein the driver integrated circuit further includes a switching circuit capable of dynamically adjusting an output of the driver integrated circuit when the load sensor detects that the first LED has failed; and wherein the driver integrated circuit is configured to cause the switching circuit to switch the output to forward bias the second LED and reverse bias the first LED after the load sensor detects the first LED has failed.

McRae teaches a first LED (FIG. 1, LED 92)  in the at least one LED circuit is electrically connected to and forward biased (LED 92 in forward bias of LED circuit 86s) by the driver integrated circuit  (FIG. 1); and a second LED within the at least one circuit is reversed biased by the driver integrated circuit (FIG. 1, LED 94 in reverse direction of LED circuit 86s)wherein the driver integrated circuit further includes a switching circuit (FIG. 1, 60); and wherein the driver integrated circuit is configured to cause the switching circuit to switch the output to forward bias the second LED and reverse bias the first LED (paragraph [0047]), “LEDs 92 and 94 are electrically connected to one another anode-to-cathode and cathode-to-anode such that a DC bias voltage applied across connectors 72 and 74 will turn on only one of the LEDs within each bulb” i.e. forward biased, and FIG. 1 shows LED 92 and 94 is connected oppositely and when the switch 60 change the position and put it in opposite phase reverse biased LED changes to forward biased LED, if LED 92 is reversed biased, LED 94 is forward bias and 
 
It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Nuhfer in view of McRae to include mechanism of driving LED as forward biased at an anti-parallel LED configuration thus only one set of LEDs (W or M) will illuminate depending on the phase of the DC input (McRae, paragraph [0047]), “LEDs 92 and 94 are electrically connected to one another anode-to-cathode and cathode-to-anode such that a DC bias voltage applied across connectors 72 and 74 will turn on only one of the LEDs within each bulb” i.e. forward biased).

Combination of Nuhfar and McRae teaches above limitation but does not disclose the switching circuit capable of dynamically adjusting an output of the driver integrated circuit when the load sensor detects that the first LED has failed.

Peker teaches the switching circuit capable of dynamically adjusting an output of the driver integrated circuit when the load sensor detects that the first LED has fail (paragraph [0010], “an indication of the location or other identification of the failed LED in the LED string is transmitted to a chromatic control circuit of the LCD monitor.  The chromatic control circuit is preferably operable to at least partially compensate for the failed LED by modifying the chromatic response associated with a transmissive portion of the LCD monitor to at least partially compensate for the identified failed LED”).

	It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Nuhfer and McRae in view of Peker to include feature of detecting failed LED arrange to bypass it using switch mechanism for at least partially compensate for the failed LED by modifying the chromatic response associated with a transmissive portion of the LCD monitor to at least partially compensate for the identified failed LED (Peker, paragraph [0010]).

Regarding claim 12, Nuhfer as modified above further teaches the switching circuit dynamically adjusts the output of the driver integrated circuit by reversing a polarity of a DC output provided by the driver integrated circuit through a disconnection of a second LED from the DC output and reconnecting the second LED to the DC output in a reversed configuration so that the second LED that was previously reverse biased is now forward biased (McRae , FIG. 1, LED 94 in forward bias paragraph [0050], “with the switching circuit in switch state A, full wave rectification is provided at rectifier terminals 56 and 58 in a second phase (opposite polarity of the first phase) and passed on to connection points 22 and 24”).

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuhfar and McRae as applied to claim 1 above, and further in view of Recker et al. (Pub. No.: US 2012/0262093 A1).

Regarding claim 2, combination of Nuhfar and McRae teaches limitations of claim 1 but does not disclose the driver integrated circuit receives a DC voltage input from a battery.

Recker teaches the driver integrated circuit has an DC voltage input from a battery (FIG. 2, 260 and paragraph [0050], “Battery Backed LED Driver”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify , combination of Nuhfar and McRae in view of Recker to incorporate a battery for the advantage when the external power input 210 supplies power to the light source.  When the external power is no longer present the power source selection circuit 240 may automatically switch such that the integrated power source 260 may supply power to the light source (Recker, paragraph [0050]).

Regarding claim 4, Nuhfer as modified above further teaches the DC output of the driver integrated circuit is at least one of a constant DC voltage or a constant current DC output (paragraph [0016], the voltage supplied to the LED light source is kept constant during the on time of the duty cycle of the pulsed signal in order to achieve the desired target voltage level” and paragraph [0057], “the LED drive circuit 130 regulates the DC voltage of the load voltage V.sub.LOAD across the LED light).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuhfar, McRae and Peker as applied to claim 7 above, and further in view of Shimomura et al. (Pub. No.: US 2011/0109228 A1).

Regarding claim 8, combination of Nuhfar, McRae and Peker teaches limitations of claim 1 but does not disclose the lighting system is incorporated in an automobile.

Shimomura teaches the lighting system is incorporated in an automobile (paragraph [0213], “Since the lighting system of the present disclosure is completely 
controllable, the centralized control unit in an automobile could use the automobile lighting”).
It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify , combination of Nuhfar, McRae and Peker in view of Shimomura to incorporate the lighting system in an automobile that an automobile could use the automobile lighting in different manners than they are normally used. if an automobile is stolen, lighting system to begin flashing all the lights on the vehicle (Shimomura , paragraph [0213]).

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuhfer, McRae and Peker as applied to claim 7 above, and further in view of Recker et al. (Pub. No.: US 2012/0262093 A1). 

Regarding claim 9, combination of Nuhfar, McRae and Peker teaches limitations of claim 7 but does not disclose the driver integrated circuit receives a DC voltage input from a battery.

Recker teaches the driver integrated circuit receives a DC voltage input from a battery (FIG. 2, 260 and paragraph [0050], “Battery Backed LED Driver”).

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify , combination of Nuhfar, McRae and Peker in view of Recker to incorporate a battery for the advantage when the external power input 210 supplies power to the light source.  When the external power is no longer present the power source selection circuit 240 may automatically switch such that the integrated power source 260 may supply power to the light source (Recker, paragraph [0050]).

Regarding claim 10, Nuhfer as modified above further teaches the at least two LEDs are connected in a series or parallel configuration “paragraph [0014], plurality of LEDs may be arranged in a series string and a number of series strings may be arranged in parallel to achieve the desired light output”).

Regarding claim 11, Nuhfer as modified above further teaches the DC output of the driver integrated circuit is at least one of a constant DC voltage or a constant current DC output (paragraph [0016], the voltage supplied to the LED light source is kept constant during the on time of the duty cycle of the pulsed signal in order to achieve the desired target voltage level” and paragraph [0057], “the LED drive circuit 130 regulates the DC voltage of the load voltage VLOAD across the LED light).

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.

35 U.S.C. 103(a) Rejection 
Claims 1 to 6 and 13 

Regarding amended claim1 applicant argues that “Nuhfer is silent about using the feedback circuit (242) to detect whether an LED is operational. Nuhfer instead is concerned with illumination consistency”.

Examiner respectfully disagrees. Nuhfer teaches in FIG. 3 and paragraph [0061], “the voltage generated across the feedback resistor is representative of the magnitude of the load current”, here the load current ILOAD direction shows LEDs are forward biased, i.e. LED is operational.

Regarding amended claim1 applicant further argues that “McRae is silent about a driver integrated circuit configured to cause a switching circuit to switch a DC output to forward bias a second LED and reverse bias a first LED after a load sensor detects the first LED is not operating. McRae instead discloses a user-controlled switch”.

Examiner respectfully disagrees. Nuhfer teaches a load sensor that senses operation of a first LED being forward biased by a driver integrated circuit (FIG. 3 and LOAD direction shows LEDs are forward biased) and McRae teaches in figure 1 and paragraphs [0047]-[0050] that LED 92 and 94 in back to back connection series with sense/current limiting resistor R (88) where 92 or 94 made forward bias by appropriate switching state A or B by electrical switch 60 and in Abstract, “the control mechanism may then provide rectified AC voltage, or DC voltage, of various switched values to the LED string according to the particular needs of the LED bulbs”. So motivation of combining the teaching of Nuhfar and McRae is sufficient to establish prima facie of obviousness. McRae does remedy the deficiency of Nuhfar incorporating the electronic switch 60 of four states for driving LED as forward biased at an anti-parallel LED configuration thus only one set of LEDs (92 or 94) will illuminate depending on the phase of the DC input (paragraph [0047], “LEDs 92 and 94 are electrically connected to one another anode-to-cathode and cathode-to-anode such that a DC bias voltage applied across connectors 72 and 74 will turn on only one of the LEDs within each bulb”). 

Rejection of claims 2-6, which are dependent from claim 1, are also sustained as above mentioned reason.
Claims 7 to 12 

Regarding claim 7, applicant argues that “Peker fails to disclose a driver integrated circuit configured to cause a switching circuit to switch an output to forward 

Examiner respectfully disagrees. As McRae teaches in figure 1 and paragraphs [0047]-[0050] light load circuit has both forward bias and reverse biased LEDs and in Abstract, “the control mechanism may then provide rectified AC voltage, or DC voltage, of various switched values to the LED string according to the particular needs of the LED bulbs”. Pecker does remedy the deficiency of teaching Nuhfar and McRae as in paragraph [0010] teaches an indication of the location or other identification of the failed LED in the LED string is transmitted to a chromatic control circuit of the LCD monitor.  The chromatic control circuit is preferably operable to at least partially compensate for the failed LED by modifying the chromatic response associated with a transmissive portion of the LCD monitor to at least partially compensate for the identified failed LED, i.e. adjusting bias of LEDs after identification of the failed LED.

Rejection of claims 8-12, which are dependent from claim 7, are also sustained as above mentioned reason.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844